Citation Nr: 0407023	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an earlier effective date prior to January 25, 
2000, for an award of a 100 percent rating for Crohn's 
disease with an inflammatory bowel, Barrett's esophagus and a 
gastroesophageal reflux disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from June 1991 until June 
1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

The veteran's claim of entitlement to an earlier effective 
date was previously before the Board in June 2003.  At that 
time, a remand was ordered to accomplish further development.  


FINDINGS OF FACT

1.  An unappealed July 1995 rating decision granted service 
connection for duodenal ulcer disease and assigned a 
noncompensable rating effective from June 25, 1995. 

2.  An unsigned statement from an unspecified "Next friend 
of claimant" advised the veteran wished to establish an 
informal claim for VA compensation or pension benefits in 
accordance with 38 C.F.R. § 3.155(a).

3.  On May 26, 2000, the RO received the veteran's claim of 
entitlement to an increased (compensable) rating for service-
connected duodenal ulcer disease.

4.  In a February 2002 rating decision, a 100 percent 
disability evaluation was assigned for Crohn's disease with 
an inflammatory bowel, Barrett's esophagus and a 
gastroesophageal reflux disorder (previously evaluated as 
residuals of duodenal ulcer disease), effective from February 
14, 2000.  

5.  In an August 2003 rating decision, the effective date of 
the veteran's 100 percent rating was changed to January 25, 
2000.  

6.  The medical evidence of record does not reveal that the 
veteran's entitlement to a 100 percent rating for the 
disability at issue was factually ascertainable at any time 
prior to January 25, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to January 25, 2000, 
for the award of an increased 100 percent rating for Crohn's 
disease with an inflammatory bowel, Barrett's esophagus and a 
gastroesophageal reflux disorder have not been met.  38 
U.S.C.A.  §§ 5103A, 5107(b), 5110  (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the issue of entitlement to an earlier 
effective date for the award of a 100 percent rating for the 
disability at issue stems from a May 2002 notice of 
disagreement with the February 2002 rating action.  With 
respect to the duty to notify, it has been determined by VA's 
Office of the General Counsel (hereinafter referred to as 
"GC") that, when a claim of service connection is granted and 
the veteran submits a notice of disagreement as to the 
effective date of the evaluation assigned, notice under 
38 U.S.C.A. § 5103(a) is not required as to the claim raised 
in the notice of disagreement.  See VAOPGCPREC 8-2003 
(December 22, 2003).  Instead, it was concluded that the RO's 
only obligation under such circumstances is to develop or 
review the claim and, if the disagreement remains unresolved, 
to issue a statement of the case.  Id.  Such was done in the 
present case.  Thus, no further notice is required.

With respect to the duty to assist, the VCAA also provides 
that VA will make reasonable efforts to help the veteran 
obtain evidence necessary to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
private and VA post service clinical reports are associated 
with the claims file.  Also of record are VA examination 
reports.  Additionally, the claims file contains statements 
received from the veteran in support of his claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Earlier effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

In general, the effective date with respect to an increase in 
disability evaluation will be date of receipt of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o).  As to disability 
compensation, 38 C.F.R. § 3.400(o)(2) provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred of a claim is received within 1 year from such date, 
otherwise the date of receipt of claim.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2003).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2003).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2003).



Analysis

In a July 1995 rating decision, the veteran was granted 
service connection for a duodenal ulcer condition.  He was 
assigned a noncompensable rating from June 25, 1995.  The 
veteran was issued notice of that determination, and his 
appellate rights, in August 1995.  No appeal was taken from 
that determination, and it became final.  38 U.S.C.A. § 7105 
(West 2002).

An unsigned written correspondence from an unspecified "Next 
friend of claimant," dated and received on April 19, 2000, 
advised that the veteran wished to establish an informal 
claim for VA compensation or pension benefits in accordance 
with 38 C.F.R. § 3.155(a).

In correspondence received by the RO on May 26, 2000, the 
veteran requested an increased rating for his service-
connected duodenal ulcer disease.  A February 2002 rating 
decision awarded a 100 percent evaluation for Crohn's disease 
with an inflammatory bowel, Barrett's esophagus and a 
gastroesophageal reflux disorder (previously classified as 
residuals of duodenal ulcer disease).  Such award was 
effective February 14, 2000.

In correspondence received by the RO on May 15, 2002, the 
veteran expressed his disagreement with the effective date of 
his 100 percent award. 

In an August 2003 rating action, the effective date for the 
award of a 100 percent disability evaluation was made 
retroactive to January 25, 2000.  However, as the veteran has 
not voiced his satisfaction with the revised effective date, 
his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits is awarded).

As previously noted, in general, the effective date with 
respect to an increase in disability evaluation will be date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  
Specifically, as to disability compensation, 38 C.F.R. § 
3.400(o)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.

In the present case, the veteran's claim for an increased 
rating for the disability at issue was received by the RO on 
May 26, 2000.  The unsigned statement from a "Next friend of 
claimant," received on April 19, 2000, did not specify which 
VA compensation or pension benefits were sought.  Thus, under 
38 C.F.R. § 3.400(o)(2), it is necessary to determine 
whether, sometime between May 26, 1999 and May 25, 2000, an 
increase in the veteran's gastrointestinal disability became 
factually ascertainable.  

The medical evidence of record reveals that the veteran was 
seen on January 25, 2000 with a complaint of persistent 
diarrhea with bleeding.  The veteran underwent a colonoscopy 
which produced a diagnosis of diffuse colitis, acute.  Other 
impressions included possible ulcerative colitis and possible 
pseudomembranous colitis.  No clinical evidence pertaining to 
the disability at issue, dated prior to January 25, 2000, and 
subsequent to July 1995, is of record.  Moreover, all of the 
evidence of record viewed as a hold does not establish that 
the service-connected disability at issue was manifested by 
symptoms warranting a 100 percent rating at any time during 
the period from May 26, 1999 to January 25, 2000.

The above evidence demonstrates that the requisite symptoms 
for a 100 percent rating for Crohn's disease with an 
inflammatory bowel, Barrett's esophagus and a 
gastroesophageal reflux disorder were initially factually 
ascertainable from January 25, 2000.  No earlier evidence of 
record supports a disability evaluation of 100 percent.  
Therefore, the effective date assigned by the RO in the 
August 2003 rating decision represents the earliest possible 
date for the increased rating award in question.

As there is no basis for an earlier effective date, the 
preponderance of the evidence is against the claim.  There is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claims that would 
give rise to a reasonable doubt in favor of the appellant.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to an effective date prior to January 25, 2000, 
for an award of a 100 percent rating for Crohn's disease with 
an inflammatory bowel, Barrett's esophagus and a 
gastroesophageal reflux disorder is denied.

	

                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



